UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (Mark one) x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-53248 HPC Acquisitions, Inc. (Exact name of registrant as specified in its charter) Nevada 68-0635204 (State of incorporation) (IRS Employer ID Number) 10935 57th Avenue North, Plymouth, MN 55442 (Address of principal executive offices) (952) 541-1155 (Issuer's telephone number) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YES x NO o State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: August 1, 2013: 6,984,000 shares of common stock, par value $0.001 HPC Acquisitions, Inc. Form 10-Q For the Quarter endedJune 30, 2013 Table of Contents Page Part I - Financial Information Item 1 - Financial Statements 3 Item 2 - Management's Discussion and Analysis of Financial Condition and Plan of Operations 10 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 13 Item 4 - Controls and Procedures 13 Part II - Other Information Item 1 - Legal Proceedings 15 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3 - Defaults Upon Senior Securities 15 Item 4 - Mine Safety Disclosures 15 Item 5 - Other Information 15 Item 6 - Exhibits 15 Signatures 16 2 Part I - Financial Information The accompanying financial statements have been prepared by the Company and are unaudited. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at June 30, 2013 and for the period then ended have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s audited financial statements for the year ended December 31, 2012. The results of operations for the period ended June 30, 2013 are not necessarily indicative of the operating results for the full year. 3 Item 1 - Financial Statements HPC Acquisitions, Inc. Balance Sheets (Unaudited) June 30, December 31, ASSETS Current assets Cash $ $ Prepaid expenses TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Accrued interest – related party Note payable – related party Total Liabilities Commitments and contingencies Stockholders’ deficit Preferred stock - $0.001 par value. 10,000,000 shares authorized. None issued and outstanding — — Common stock - $0.001 par value. 50,000,000 shares authorized. 6,984,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to financial statements. 4 HPC Acquisitions, Inc. Statements of Operations (Unaudited) For the Three and Six months ended June 30, 2013 and 2012 Six months Six months Three months Three months ended ended ended ended June 30, June 30, June 30, June 30, Net revenues $
